ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-250, concluding that GEORGE J. MANDLE, JR., of LINDEN, who was admitted to the bar of this State in 1970 and who has been suspended from the practice of law since May 9, 2000, pursuant to Orders of this Court, should be suspend*159ed from practice for a period of six months for violating RPC 8.1(b)(failure to cooperate with disciplinary authorities) and RPC 8.4(d)(conduet prejudicial to the administration of justice);
And GEORGE J. MANDLE, JR., having failed to appear on the return date of the Order to Show Cause issued in this matter;
And the Court having determined from its review of the record and respondent’s ethics history that a one-year suspension from practice is required as discipline for respondent’s unethical conduct;
And good cause appearing;
It is ORDERED that GEORGE J. MANDLE, JR., is suspended from the practice of law for a period of one year and until the further Order of the Court, effective immediately; and it is further
ORDERED that prior to reinstatement to practice, respondent shall submit proof of his fitness to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that on reinstatement to practice, respondent shall practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics until the further Order of the Court; and it is further,
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of suspension and that respondent continue to comply with Rule 1:20-20; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*160ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.